Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Simon Newman appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Newman’s complaint under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Newman’s motion to compel production of documents and affirm for the *245reasons stated by the district court. Newman v. United States, No. 1:07-cv-00121-IMK-JES, 2008 WL 2873266 (N.D. W. Va. July 22, 2008); 2008 WL 3540468 (Aug. 13, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.